Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamie Paul Desper appeals the district court’s denial of his motion to reconsider its order entering summary judgment against his civil rights action, which proceeded under 42 U.S.C. § 1983 (2006) and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc to 2000cc-5 (2006). We have reviewed the record and find no reversible error. See Sossamon v. Texas, — U.S. -, 181 S.Ct. 1651, 1663, 179 L.Ed.2d 700 (2011); Rendelman v. Rouse, 569 F.3d 182, 186, 189 (4th Cir.2009). See also Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir.2006); In re Long Tenn Admin. Segregation of Inmates Designated, as Five Percenters, 174 F.3d 464, 468-69 (4th Cir.1999).
Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process
AFFIRMED.